Citation Nr: 0005255	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  96-42 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left arm 
fracture, secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a subdural 
hematoma, secondary to service-connected PTSD.

3.  Entitlement to an increased evaluation for service-
connected PTSD, currently evaluated as 50 percent disabling.

4.  Entitlement to a total rating based on individual 
unemployability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.  

These matters came to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  

In January 1995, the RO denied the veteran's claim of 
entitlement to an increased rating for PTSD.  A notice of 
disagreement was received in February 1995.  In May 1995, a 
statement of the case was issued and the veteran filed his 
substantive appeal.  In January 1996, the RO granted an 
increased rating of 50 percent, effective May 6, 1994, a 
temporary 100 percent rating under 38 C.F.R. § 4.29 (1995), 
effective May 15, 1995, and a 50 percent rating effective 
July 1, 1995.  As a 50 percent evaluation is not the maximum 
rating available for this disability, the appeal continues.  
AB v. Brown, 6 Vet. App. 35 (1993).

In July 1996, the RO denied the veteran's claim of 
entitlement to a total rating based on individual 
unemployability.  In June 1997, the veteran's representative 
submitted a notice of disagreement on the veteran's behalf.  
A statement of the case was issued in August 1997.  The 
veteran's substantive appeal was received in September 1997.  

In May 1997, the RO denied the claim of service connection 
for a left arm fracture and a head injury as secondary to 
service-connected PTSD.  Later that month, the veteran filed 
a notice of disagreement and a statement of the case was 
issued.  In June 1997, the veteran's representative filed a 
statement to be accepted in lieu of a VA Form 9.  

In June 1997, the veteran appeared and testified before a 
hearing officer at the RO.  The records show that the veteran 
did request a hearing before a member of the Board, but later 
withdrew that request. 


FINDINGS OF FACT

1.  There is competent evidence of residuals of a left arm 
fracture related to a fall. 

2.  There is competent evidence of record to suggest that the 
medication prescribed for the veteran's service-connected 
PTSD was the cause of his blackout and fall resulting in 
injuries to the left arm.  

3.  There is competent evidence of residuals of a subdural 
hematoma sustained in a fall.  

4.  There is competent evidence of record to suggest that the 
medication prescribed for the veteran's service-connected 
PTSD was the cause of his blackout and fall resulting in 
injuries to the head resulting in a subdural hematoma.

5.  The veteran's service-connected PTSD produces severe 
social and industrial impairment.  

6.  The veteran's service-connected PTSD produces 
occupational and social impairment, with deficiencies in most 
areas, such as work, judgment, thinking, or mood, due to such 
symptoms as suicidal ideation, and the difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting).

7.  The veteran's service-connected PTSD is 70 percent 
disabling, and his left shoulder gunshot wound residuals are 
rated as 20 percent disabling. 

8.  The veteran has a 7th grade education, and his recent 
employment includes work as a security officer in 1995.  

9.  The veteran reported that he last worked in 1995, and has 
not been able to work since that time due to his psychiatric 
limitations.

10.  The veteran has service-connected disabilities that are 
of such nature and severity as to preclude substantially 
gainful employment. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
arm fracture as secondary to service-connected PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  

2.  The claim of entitlement to service connection for 
subdural hematoma residuals as secondary to service-connected 
PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  

3.  The criteria for a 70 percent rating for service-
connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.103, 4.7 (1999); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (effective prior to November 7, 
1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (effective 
November 7, 1996). 

4.  The veteran meets the requirements for a total rating 
based on individual unemployability due to service-connected 
disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service connection is currently in effect for PTSD, rated as 
50 percent disabling, and for a gunshot wound of the left 
shoulder, Muscle Group III, rated as 20 percent disabling.  

In a July 1985 report to the veteran's employer, a VA 
physician indicated diagnoses of anxiety, arthritis and 
hypertension.  It was felt that the veteran was not able to 
work at that time.  

The claims folder includes an April 1986 VA psychiatric 
examination which reflects the diagnosis of PTSD.  The 
examiner determined that the disorder was of a mild to 
moderate degree, and that the depressive symptoms appeared to 
be getting worse.  He was considered competent to handle his 
own funds.  In an October 1986 report, the same examiner 
reported that the veteran's diagnosis was that of anxiety 
disorder and not PTSD.  He felt that the degree of disability 
due to psychiatric disorders was mild.  

A VA examination was conducted in November 1991.  The 
examiner noted that the veteran was pleasant, cooperative and 
displayed a good sense of humor.  He wakes about three times 
a month after nightmares.  Firecrackers and other types of 
loud noises bother him.  His depression gets bad at times and 
when it does, he walks or calls someone to talk.  His memory 
was considered to be poor.  He avoids people who drink, 
fight, fuss or curse, and likes to be around good people.  He 
attends church.  His appetite is good and weight is stable.  
He is considered competent to manage his financial affairs.  
The examiner diagnosed PTSD. 

In a December 1991 decision, the RO granted the claim of 
service connection for PTSD.  A 30 percent evaluation was 
assigned.  

In an August 1994 statement regarding severity of his PTSD, 
the veteran mentioned that he has nightmares and flashbacks 
more often since has become older with more time on his hands 
and lives alone.  He is very depressed.  He pointed out that 
the medications he took interfered with his sexual 
relationship with his wife for about 20 years.  He has 
problems with memory, and loud noises bring him back to his 
war experiences.  

VA treatment records dated from 1995 to 1997, reveal finding 
of chronic and severe PTSD.  The treatment record entries 
also reflect the opinions that the veteran is totally 
disabled and unemployable.  In one 1995 entry, the examiner 
indicates that there is severe industrial impairment.

VA records show that he was hospitalized for a period from 
May to June 1995.  The reported diagnoses included major 
depressive episode, and mild dementia versus pseudodementia.  
The veteran's symptoms included depressed mood, difficulty 
falling asleep, sleeping only five hours a night, combat 
nightmares, decreased appetite with a seven pound weight loss 
over the past month, anergy, anhedonia, tearfulness and 
suicidal ideation.  The veteran dated the onset of these 
symptoms to the period following the death of his wife in May 
1990.  The symptoms have worsened over the years, but he has 
resisted hospitalization until this time.  He also complained 
of nightmares and intrusive thoughts about the war.  His 
memory has been poor in terms of keeping up with his 
checkbook, getting lost while driving and remembering 
children's birthdays, but has not resulted in serious 
omissions such as leaving the stove burners on.  

In January 1996, the RO granted an increased rating of 50 
percent, effective May 6, 1994, a 100 percent rating 
effective May 15, 1995, and a 50 percent rating effective 
July 1, 1995.  

In the application for unemployability the veteran submitted 
in 1996, he mentioned his hospitalization for PTSD beginning 
in May 1995.  He listed February 1996 as the date his 
disability affected his full time employment, the last time 
he worked full time, and when he became too disabled to work.  
He indicated that $8,000, in 1994, was the most he had 
earned, as a security police officer.  He worked for one 
security company for 40 hours a week from September 1995 to 
February 1996.  While with this employer he lost 10 days due 
to illness, and his highest earnings of the month were $1200.  
He worked for another company from January 1995 to May 1995, 
for 24 hours a week.  He lost 15 days due to illness and 
earned a high of $600 for a month.  His total earned income 
for the past 12 months was $6,000, and he does not have any 
current monthly income.  He left his last job because of his 
disability, and does not expect to receive retirement 
benefits.  He does not receive workers compensation benefits.  
He has not attempted to obtain employment since he became too 
disabled to work.  The veteran indicated that he has only 
completed his education up to the 7th grade, and that he has 
not received any type of education or training before or 
after he became too disabled to work. 

In a February 1996 note to the veteran's employer, it was 
mentioned that the veteran had to quit work due to physical 
problems.  

The records show that in June 1996, the veteran was seen at a 
non-VA facility for a left wrist fracture and complaints 
related to a contusion to the head, following a loss of 
consciousness.  In June 1996, it was noted that the veteran 
had been passing out and that he had requested restarting 
Librium.  A VA treatment record entry from January 1997 
reflects the veteran's complaints of ongoing problems with 
dizziness and a tendency to fall.  The examiner further noted 
that the veteran was totally disabled due to his mental and 
physical problems since he suffered the fall in 1996 
resulting in the fracture of the left arm and left frontal 
subdural hematoma which required a craniotomy.  In another 
entry dated in January 1997, the examiner reported that the 
veteran was totally disabled due to hypertension and subdural 
hematoma.  

VA hospital records show that upon his discharge from a VA 
facility in February 1997, the veteran was diagnosed with 
major depressive episode, PTSD, status post subdural 
hematoma, hypertension, CAD and DJD and mild dementia.  Upon 
his admission in late January 1997, the veteran had 
complained of problems sleeping since last year, and which he 
attributed to his nerves.  He also noted decreased appetite, 
anhedonia, decreased energy, and suicidal ideation for four 
months.  He planned to use a gun to kill himself, but did not 
have recent ideas to hurt himself.  He did admit to feelings 
of worthlessness, hopelessness and helplessness.  He also 
noted the history of the fall in June 1996.  

In June 1997, the veteran testified that his PTSD has become 
worse.  He specifically pointed out that he is nervous.  His 
problems with memory have increased since the fall.  He tried 
to work a security job at the age of 73, but he felt that 
someone was watching him.  He has not returned to work since 
his head injury, and his nervousness has increased.  He has 
problems sleeping, including nightmares about World War II.  
During the day, he cannot stay around his apartment for a 
long time, and has to go visit with his daughters or some of 
his friends.  He becomes scared, and has been at the point 
where he wishes to commit suicide.  He felt that way four or 
five months prior, and was hospitalized.  However, he did not 
see any dramatic improvement despite the treatment he 
received in the hospital.  He has several friends, but he 
does not have them in his apartment.  He is able to read a 
few portions of the newspaper.  On an average day, he goes 
out to eat breakfast, goes home and rests for about two to 
two and one half-hours, and then goes to visit someone.  He 
testified that the injuries to the arm and head prevent him 
from working.  

Regarding his medication, he had been taking Librium and was 
changed to another medication due to his complaints of daily 
headaches.  He had been taking the new medication for about 
nineteen days.  About four or five days into taking the 
medication, he noticed weakness and tingling, and feeling as 
if he was going to pass out.  Prior to the injury to his arm 
and head, he fell about five or six times without injury.  He 
alerted physicians to this after he fell and sustained his 
injuries in June 1996.  

The veteran was afforded a VA examination in February 1999.  
The examiner noted that he was alert, oriented and 
cooperative, and looked his stated age.  He gets depressed 
with a mood-congruent affect.  Speech is at a regular rate 
and rhythm.  There is no psychomotor agitation or 
retardation.  Facial expression is somewhat sad with fair eye 
contact.  Thought processes are slowed but goal directed.  
Thought content was devoid of any current auditory or visual 
hallucinations.  There was no evidence of delusional material 
and he admitted to suicidal ideation with no active plan and 
denied homicidal ideation.  Memory is fair to poor for 
immediate, recent and remote events.  He was unable to 
concentrate well enough to spell "house" backwards, but he 
could interpret a proverb.  Intelligence was estimated in the 
average to above average range, and he has partial insight 
into his current condition.  The examiner diagnosed PTSD and 
noted a GAF of 56.  The examiner commented that the veteran 
had been maintained in treatment since his last evaluation, 
but there did not seem to be any appreciable increase in his 
condition.  He continued to suffer from nightmares, avoidance 
behavior, exaggerated startle response and sleep disturbance 
that requires medication.  His social adaptability and 
interactions with others is mildly impaired.  His 
flexibility, reliability and efficiency in an industrial 
setting is more moderately to significantly impaired.  The 
examiner estimated his level of disability to remain in the 
considerable range, and with help, he is able to manage his 
funds.  

Legal Analysis

Service Connection for a Left Arm Fracture and Residuals of a 
Subdural Hematoma

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110,1131 (West 1991).  Disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (1999).  

In this case, the record does not show and the veteran has 
not alleged that the left arm fracture and subdural hematoma 
were incurred or aggravated during his active period of 
service.  Therefore, direct service connection does not 
appear to be at issue here.  However, the veteran has argued 
that his left arm fracture and residuals of a subdural 
hematoma are related to his PTSD because he sustained these 
injuries after he fell due to changes in his medication.  
Therefore, this claim will be considered under the provisions 
governing secondary service connection.  

A review of the records clearly demonstrates that the veteran 
has undergone extensive treatment for his psychiatric 
disorder, which includes the use of prescription medication.  
The treatment records show that in June 1996 and even later, 
the veteran had complained of blackouts when taking 
medication prescribed for his PTSD.  The notations made when 
the veteran was treated on the day of his fall indicate that 
he had loss consciousness, which is similar to the complaints 
noted in the VA treatment reports.  Therefore, it is 
reasonable to conclude that the veteran's fall may have been 
related to the change in medication used to treat his PTSD.  

Given the evidence currently of record, the Board finds that 
the veteran's claims of service connection for a left arm 
fracture and residuals of a subdural hematoma secondary to 
service-connected PTSD are well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  That is, the claims presented are 
plausible.  Therefore, VA has a duty to assist a claimant in 
the development of facts pertinent to his or her claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999).  From a careful review of the evidence in this case, 
the Board has determined that there is additional development 
that must be completed by the RO in order to fulfill this 
statutory duty prior to appellate review of the veteran's 
claims, which will be addressed in the REMAND portion of this 
decision. 

Increased Evaluation for PTSD

The Board finds that the veteran's claims are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Since the time the veteran filed his claim for an increased 
evaluation, the regulations for the evaluation of psychiatric 
disorders were revised and became effective as of November 7, 
1996. 61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  When the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to resolution of his claim under the criteria that 
is to his advantage. Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Hence, the veteran's PTSD may be evaluated under 38 
C.F.R. § 4.132, Code 9400, effective prior to November 7, 
1996, or under 38 C.F.R. § 4.130, Code 9400, effective as of 
November 7, 1996.

The Court has stated that where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  Here, either the recently amended or 
previous rating criteria may be the version most favorable to 
the veteran.  Therefore, the veteran should be afforded the 
opportunity to have his case reviewed under the most 
favorable criteria.  

The Court has further stated that when the Board addresses in 
its decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  In addition, if the Board 
determines that the claimant has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9, 
specifying the action to be taken.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The most recent supplemental statement 
of the case was issued in February 1997, and reflects the 
application of the new rating criteria.  Therefore, the 
veteran has been informed of the new criteria and their 
application. 

Under the old criteria, 38 C.F.R. § 4.132, Diagnostic Code 
9411, PTSD is rated as 50 percent disabling when the ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment. A 70 percent rating is warranted when 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating is warranted when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or, there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or, the 
veteran is demonstrably unable to obtain or retain 
employment.

Under the current rating criteria, 38 C.F.R. § 4.130, 
Diagnostic Code 9411, a 50 percent evaluation is assigned 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is assigned when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is assigned when 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. 

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disability at issue.

In this case, the current disability picture approximates the 
criteria for a 70 percent rating.  As noted in the treatment 
records, the veteran was found to be unemployable and totally 
disabled, even at times when he was still employed as a 
security officer.  Also, the VA treatment records show that 
during a visit in July 1997, the examiner assigned a GAF 
score of 45.  The records also reflect the veteran's report 
of suicidal ideation, which is listed as a symptom under the 
criteria for a 70 percent rating under the current version of 
Diagnostic Code 9411.  Also, as the veteran indicated, his 
symptoms seem to arise on a continuous basis since the death 
of his wife in 1990.  This corresponds with the findings in 
the treatment and hospitalization reports since prior to the 
grant of service connection for PTSD in 1991, the level of 
disability was judged as mild.  This is dramatically 
different than the commentary in treatment records dated 
since that time.  Overall, the disability picture 
approximates the criteria for a 70 percent rating under the 
old or new criteria.  38 C.F.R. § 4.7 (1999).

Even though a 70 percent rating is warranted, the criteria 
for a 100 percent rating under the old or new criteria would 
not be warranted.  The symptoms considered for a 100 percent 
ratings under the old or new criteria have not been 
demonstrated given the recorded findings of record.  The 
veteran has reported problems with his memory, but it is not 
to the degree illustrated under the current criteria for a 
100 percent rating.  Therefore, the disability picture does 
not approximate the criteria for a 100 percent rating under 
the old or new criteria, and there is not a question as to 
which evaluation should apply.  38 C.F.R. § 4.7 (1999).  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
9411, do not provide a basis to assign an evaluation higher 
than the 70 percent rating assigned by this decision.  

Here, the preponderance of the evidence favors the veteran's 
claim to the extent that a 70 percent rating is warranted.  
Therefore the application of the benefit of the doubt 
doctrine contemplated by 38 U.S.C.A. § 5107 (West 1991) is 
inappropriate in this case.

Individual Unemployability

Generally, under 38 C.F.R. § 3.340(a)(1), total disability 
will be considered to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  Total disability may or may not be 
permanent.  The objective criteria are set forth in 38 C.F.R. 
§ 3.340(a)(2), and provide for a total disability rating for 
any single disability or combination of disabilities 
prescribed a 100 percent evaluation in the Schedule for 
Rating Disabilities; or where the requirements of 38 C.F.R. § 
4.16(a) are met.  

Pursuant to 38 C.F.R. § 4.16(a), a total rating is 
appropriate where a veteran has a single disability rated 60 
percent or more, or if there are two or more disabilities 
with at least one rated 40 percent and there is sufficient 
additional disability to bring the combined rating to 70 
percent or more and the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service 
connected disabilities.  For the purpose of one 60 percent 
disability, or one 40 percent disability in combination, 
certain disabilities will be considered one disability: (1) 
disabilities of one or both upper extremities, or of one or 
both lower extremities, including the bilateral factor, if 
applicable; (2) disabilities resulting from common etiology 
or a single accident; (3) disabilities affecting a single 
body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric; (4) multiple injuries 
incurred in action; or (5) multiple disabilities incurred as 
a prisoner of war. 

Here, the veteran's PTSD has been rated in the above decision 
as 70 percent disabling, and he has a 20 percent rating for a 
gunshot wound of the left shoulder.  Therefore, he meets the 
requirement set forth under 38 C.F.R. § 4.16(a).  Now, it 
must be determined whether his service-connected disabilities 
would preclude the average person from substantially gainful 
employment and, thereafter, if not the average person, 
whether they preclude the veteran individually. 

As discussed above, the veteran has been in need of ongoing 
psychiatric treatment, including the use of prescription 
medication.  The entries in the treatment records also 
reflect the opinion that the veteran is unemployable because 
of his psychiatric disability, and in one report, it was 
noted that both his physical and mental disabilities rendered 
him unemployable.  However, it is noted that some of these 
entries were made at times when the veteran was still 
employed as a security officer.  Therefore, it could be 
argued that his mental and physical disabilities do not 
preclude him from employment.  However, individually, the 
Board concludes the veteran is precluded from employment.  

When weighing in additional factors such as work experience 
and education, it can reasonably be concluded that the 
veteran is individually precluded from employment.  The 
veteran's increase in psychiatric symptoms has significantly 
narrowed his employment options.  Most of his recent work 
experience has been as a security police officer, and he has 
a 7th grade education.  In order to return to the same type 
of work his psychiatric symptoms, particularly suicidal 
ideation, poor memory and the inability to concentrate, would 
have to improve.  However, such improvement is missing here.  
Also, the 20 percent rating of the left shoulder indicates 
that there would be certain physical limitations, in addition 
to the psychiatric ones.  Therefore, even if he were to 
secure employment which could accommodate his psychiatric 
disability, there is the additional consideration of whether 
that position would also take into account limitations 
related to his shoulder.  Overall, the evidence of record 
demonstrates that the veteran's service-connected 
disabilities, in particular his PTSD, render it impossible 
for him to obtain or retain substantially gainful employment.  
Accordingly, a total rating based on individual 
unemployability due to service-connected disabilities is 
warranted.  Although the veteran has other nonservice-
connected disabilities, the Board finds that the service-
connected disabilities, particularly his PTSD, are sufficient 
to produce unemployability in this case.


ORDER

The claim of entitlement to service connection for a left arm 
fracture secondary to service-connected PTSD is well 
grounded.  To this extent only, the appeal is granted.

The claim of entitlement to service connection for residuals 
of a subdural hematoma secondary to service-connected PTSD is 
well grounded.  To this extent only, the appeal is granted.

Entitlement to a 70 percent rating for PTSD has been 
established, and the appeal is granted subject to regulations 
applicable to the payment of monetary benefits.

A total rating based on individual unemployability due to 
service-connected disabilities is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.


REMAND

Service Connection for a Left Arm Fracture and Residuals of a 
Subdural Hematoma

Because the claim of entitlement to service connection for a 
left arm fracture and residuals of a subdural hematoma, as 
secondary to service-connected PTSD is well grounded, VA has 
a duty to assist the appellant in developing facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

As noted in the Factual Background, in the August 1996 report 
the examiner commented that the cause of the veteran's ataxia 
and problems with balance had not been determined.  Also, as 
noted, the veteran continued to complain of dizziness and 
blackouts following the fall and injuries sustained in 1996.  
When hospitalized in January 1997, it was noted that the 
veteran had two cases of syncope during his hospital course.  
A cardiology consult was ordered to find the etiology of the 
syncope, and the cardiology team reported that the veteran's 
heart disease was not the cause of his syncope.  This was 
referred to in the last VA examination report, but the 
examiner did not offer an opinion.  

Under the provisions of 38 C.F.R. § 3.310, service connection 
may be granted for a disability which is proximately due to 
or the result of service-connected disease or injury.  
Judicial interpretation of the matter of secondary service 
connection, embodied in 38 C.F.R. § 3.310, requires 
consideration of whether or not a service- connected 
disability either causes or aggravates another condition.  
Allen v. Brown, 7 Vet. App. 439 (1995).  These considerations 
require development of the medical record, inasmuch as the 
Board is prohibited from substituting its own unsubstantiated 
medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 
175 (1991).  In this case, it is essential for the examiner 
to have access to the medical evidence of record in order to 
make a specific determination in this regard.  Therefore, an 
examination is in order to determine if the change in 
medication used to treat the veteran's PTSD caused or 
contributed to blackouts and falls, specifically the one 
resulting in the left arm fracture and subdural hematoma.

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claims, the case is REMANDED to the RO 
for the following development:

1.  The RO should obtain current records 
of VA and non-VA treatment the veteran 
has received for his PTSD, left arm 
fracture, and residuals of subdural 
hematoma.  The necessary release should 
be obtained in order to secure private 
medical records.  After all the pertinent 
records have been obtained, they should 
be associated with the claims folder. 

2.  The RO should then schedule the 
veteran for an examination to determine 
whether there is a relationship between 
the veteran's use of medication to treat 
his PTSD and resulting blackouts and 
falls.  The examiner is requested to 
review the record and to state whether it 
is at least as likely as not that the use 
of the medication prescribed for the 
veteran's service-connected PTSD caused 
or contributed to the blackouts and 
falls, particularly the one resulting in 
the left arm fracture and subdural 
hematoma.  If it is not medically 
feasible to make such determinations, the 
examiner should clearly state that on the 
written report.  All special studies and 
tests, which, in the opinion of the 
examiner, are reasonably necessary to 
complete the examination and prepare the 
medical opinions, should be accomplished.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for use in studying the case.  
The examiner is requested to indicate the 
clinical basis for his or her opinion. 

3.  The RO should adjudicate the claims 
of service connection for a left arm 
fracture and residuals of a subdural 
hematoma, and specifically consider 
whether these claimed disabilities were 
incurred as a result of the treatment of 
his service-connected PTSD.

4.  If the determinations remain adverse 
to the veteran, he and his 
representative should be provided a 
supplemental statement of the case that 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decisions.  The veteran 
and his representative should be 
afforded the applicable time to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

